NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 22, 2015*
                                 Decided July 22, 2015

                                         Before

                       RICHARD A. POSNER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 15-1337

TUBONIMI BOB-MANUEL,                              Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 12 C 750
CHIPOTLE MEXICAN GRILL, INC.,
     Defendant-Appellee.                          Rubén Castillo,
                                                  Chief Judge.


                                       ORDER

       After a six-day trial, a jury ruled that Tubonimi Bob-Manuel, a Nigerian-born,
United States citizen, did not show race- or national-origin based discrimination by his
former employer, Chipotle Mexican Grill. See 42 U.S.C. §§ 1981, 2000e-2. Bob-Manuel
appeals that verdict, but he does not develop an argument challenging the jury’s ruling
or any of the district court’s decisions. Accordingly, we dismiss this appeal.


      * After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-1337                                                                           Page 2



       The following facts are presented in a light consistent with the jury’s verdict.
See Burzlaff v. Thoroughbred Motorsports, Inc., 758 F.3d 841, 843 (7th Cir. 2014).
Bob-Manuel worked for three years at a Chipotle restaurant in Oak Park, Illinois, and
repeatedly was reprimanded for poor performance and insubordination. He worked
under four different managers, all of whom, he said, discriminated against him by
among other things mocking him, unfairly reprimanding him, denying him training and
opportunities for advancement, and imposing harsher work conditions on him than on
his white and Hispanic coworkers. This mistreatment, he said, worsened after he filed an
administrative charge with the Equal Employment Opportunity Commission. Later he
received a disciplinary citation for tardiness and was told that it was “the last write up.”
He eventually was fired after an incident in which a manager reported that he threw
dishes in the kitchen, acted disrespectfully, and violated food-safety protocols.

        Bob-Manuel, proceeding on appeal pro se, has filed a voluminous brief that
recites a litany of grievances against Chipotle. But his “statement of the issues,” see FED.
R. APP. P. 28(a)(5), has little to do with what happened at trial, and he does not develop
any of these issues into arguments, see id. 28(a)(8). Further, half of the 28-page fact
section duplicates paragraphs elsewhere in the brief, and nowhere does he provide
citations to the record. See id. 28(a)(6), 28(e). Although we construe pro se briefs
generously, an appellate brief still must contain a cogent argument and reasons
supporting it, with citations to relevant authority and parts of the record on which the
appellant relies. See Friend v. Valley View Comm. Sch. Dist. 365U, No. 13-3307, 2015 WL
3644015, at *4 (7th Cir. June 12, 2015); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir.
2001). Even after Chipotle pointed out the absence in Bob-Manuel’s brief of any coherent
appellate argument, he submitted nothing in reply. Finally, to the extent that
Bob-Manuel now suggests that the district court impermissibly permitted Chipotle to
exercise two peremptory challenges on racial grounds, we cannot review any such
contention because he failed to provide a transcript of voir dire. See FED. R. APP.
P. 10(b)(2); RK Co. v. See, 622 F.3d 846, 852–53 (7th Cir. 2010); United States v. Brody, 705
F.3d 1277, 1280–81 (10th Cir. 2013).

                                                                               DISMISSED.